Exhibit JAMES RIVER COAL COMPANY AMENDED AND RESTATED BYLAWS Adopted May 7, 2004 (as amended August 22, 2006 to amend Section 2.2 to set number of directors at 7) (as amended November 3, 2006 to amend Section 2.2 to set number of directors at 6) (as amended August 7, 2007 to amend Section 3.4 to allow shorter notice period for committee meetings) (as amended April 28, 2009 to amend Section 2.2 to set number of directors at 5) ARTICLE I MEETINGS OF SHAREHOLDERS 1.1 Place and Time of Meetings. Meetings of shareholders shall be held at the principal office of the Corporation or at such place, either within or without the Commonwealth of Virginia, and at such time as may be provided in the notice of the meeting and approved by the Board of Directors. 1.2 Organization and Order of Business. The Chairman or, in the Chairman’s absence, the President shall serve as chairman at all meetings of the shareholders. In the absence of both of the foregoing persons or if both of them decline to serve, a majority of the shares entitled to vote at a meeting may appoint any person entitled to vote at the meeting to act as chairman. The Secretary or, in the Secretary’s absence, an Assistant Secretary, shall act as secretary at all meetings of the shareholders.
